Citation Nr: 1610470	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2013, the Veteran testified at a Travel Board hearing before the undersigned Veteran Law Judge in Houston, Texas.  A transcript of this hearing was prepared and associated with the claims file.  

Thereafter, in May 2014 and August 2015, the Board remanded the claim on appeal for further development, namely, to obtain outstanding treatment record and a VA audiology examination.  As discussed below, outstanding treatments records and a VA audiology examination and opinion have been successfully obtained.  See Stegall v. West, 11 Vet. App. 269, 271 (1998).  The claim has now returned to the Board for further adjudication.  

A review of the record also reveals that the Veteran requested a hearing in a December 2015 correspondence (via a VA Form 9); however, he already testified before the undersigned in February 2013.  Additional hearings are discretionary, and the Veteran has not identified any reason why his hearing was inadequate or what additional evidence he would present at an additional hearing.  Notably, the Board below is awarding service connection for tinnitus.  Thus, good cause has not been shown for permitting an additional hearing.   

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  




FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus manifested as a result of noise exposure during military service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis 

The Veteran contends that he has tinnitus as a result of in-service acoustic trauma/noise exposure.  He has consistently reported that he was exposed to loud noise in his capacity (military occupational specialty/MOS) as a wheel tank mechanic.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Turning to the evidence of record, the Veteran has a current diagnosis of tinnitus as evidenced by the May 2006 VA examination.  Therefore, the Board must next consider whether the Veteran was exposed to acoustic trauma in-service (i.e., in-service incurrence of a disease or injury). 

In this case, there is a sufficient factual basis to find that the Veteran sustained an in-service injury, namely, exposure to acoustic trauma in service.  At the May 2006 VA examination, the Veteran reported that his bilateral tinnitus condition existed since 1970 following his military service.  The Veteran continued to report symptoms of ringing in both ears at the June 2014 VA examination.   

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue").  

Tinnitus is a condition for which the Veteran is uniquely situated to competently identify and report on the onset and duration of this condition.  In the present case, there is nothing of record to call into question the credibility of the Veteran's assertions and the record confirms his reports of noise exposure.  Based on the above, the Board finds that the Veteran was likely exposed to acoustic trauma in-service.  

Further, in a November 2015 addendum opinion, the VA examiner indicated that service treatment records are silent for a diagnosis of or treatment for tinnitus in service.  However, the examiner noted that the Veteran's service records showed a significant shift in hearing thresholds between enlistment and separation audiograms at the 4000 Hertz in both ears, "which is a frequency where noise exposure commonly results in a decrease in hearing resulting from noise exposure."  Thus, the evidence of record supports a finding that the Veteran's sustained an in-service injury in the form of acoustic trauma in service.  

The remaining question is whether the Veteran's current tinnitus is related to in-service acoustic trauma.  In this case, there are two medical nexus opinions of record.  

The June 2014 VA examiner opined that the Veteran's complains are consistent with transient head noise and do not warrant a diagnosis of sensorineural tinnitus.  Also, the examiner noted that the onset is not linked to a specific event.  Therefore, the examiner opined that the Veteran's tinnitus was not caused by or a result of military noise exposure.  

As the June 2014 VA examiner did not consider the in-service findings suggestive of tinnitus (significant threshold shift at the 4000 Hertz between enlistment and separation audiograms), or the Veteran's competent and credible reports of ongoing tinnitus symptomatology since service, and because the opinion was largely based on the absence of onset not being linked to a specific event, the Board finds that the June 2014 VA opinion is of limited probative value.  See Dalton v. Peake, 21 Vet. App. 23 (2007); see also Prejean v. West, 13 Vet. App. 444, 448 (2000).

A VA addendum opinion was issued in November 2015.  While the VA examiner rendered a negative etiological opinion, the rationale provided a positive nexus between the Veteran's tinnitus and acoustic trauma in service.  

The examiner indicated that a review of the claims file had been conducted.  First, the examiner found no evidence of diagnosis or treatment for tinnitus in service.  However, the examiner provided that the Veteran's military occupational specialty as a wheel track mechanic would have exposed him to noise levels to cause changes in his auditory system and produce acoustic trauma.  The examiner indicated that while the Veteran's tinnitus cannot be directly related to hearing loss, it can be attributed to noise exposure as a result of his military occupational specialty which has a high probability of noise exposure.  The examiner found that while a specific acoustic event was not noted in his service treatment records, there is a significant shift at the 4000 Hertz in both ears between enlistment and separation audiograms, which is a common frequency loss as a result noise exposure.  The examiner also opined that outer hair cell damage can occur as a result of acoustic trauma prior to the onset of hearing loss.  Thus, an individual can have tinnitus resulting from noise exposure while having normal hearing test results.    

Although the November 2015 examiner's opinion was negative as to the Veteran's claim, the rationale provided by the examiner demonstrated that the Veteran's tinnitus is associated with in-service acoustic trauma as evidenced by the significant shift in hearing threshold between enlistment and separation at the 4000 Hertz, which is a frequency where noise exposure commonly results in deceased hearing.  Despite this contradiction, the Board accepts the examiner's positive rationale as more probative than the negative opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

When the evidence reaches a relative level of equipoise, the Board is required to resolve doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Here, the service record confirms, by way of the type, circumstances, and hardships of his service, that the Veteran was exposed to loud noise in service as a wheel track mechanic.  The record evidence contains the Veteran's consistent statements that he developed symptoms of ringing in the ears at the time he was exposed to loud noise in service, which the Board finds to be both competent and credible.  Finally, the November 2015 VA addendum report indicated that the Veteran's military occupational specialty had a high probability of acoustic trauma, and the Veteran's service treatment records showed a significant shift in hearing threshold between enlistment and separation audiogram at the frequency most commonly associated with noise exposure.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in during his period of active duty service.  Accordingly, the Veteran is entitled to service connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


